Exhibit PERFORMANCE RESTRICTED STOCK RIGHTS AWARD AGREEMENT PNM RESOURCES, INC. SECOND AMENDED AND RESTATED OMNIBUS PERFORMANCE EQUITY PLAN PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby awards to «First»«Last», (the “Grantee”), a Participant in the PNM Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan (the “Plan”), as it may be amended, a Performance Restricted Stock Rights Award (the “Award”) for the number of shares of common stock of Company (“Stock”) noted below.The grant is made effective as of the 9th day of March, 2009 (the “Grant Date”). Capitalized terms used in this Performance Restricted Stock Rights Award Agreement (the “Agreement”) and not otherwise defined herein shall have the meanings given to such terms in the Plan. 1.
